Citation Nr: 0520809	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1984 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

This issue was previously before the Board, and was remanded 
in November 2003 for additional development.  That 
development has taken place, and the case is once more before 
the Board for review.


FINDING OF FACT

The veteran's bilateral plantar fasciitis is of moderate 
impairment, and is manifested by pain, with no marked 
deformity or characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; an April 2000 statement 
of the case; September 2000, July 2002, and October 2004 
supplemental statements of the case; and a VCAA letter was 
sent in March 2002.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
In addition, the March 2002 letter provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim..  Quartuccio, supra; 
Pelegrini, supra. 

The record also discloses that VA has met its duty to assist 
in obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in March 2002, was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board in March 2005, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
finds that in this case the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and re-adjudicated after 
the notice was provided.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

By its rating decision of April 1998, the RO found the 
veteran entitled to service connection for bilateral plantar 
fasciitis, noting that service medical records identified 
that such disorder had been diagnosed and treated in service.  
A 0 percent rating was assigned under Diagnostic Code 5299-
5284, effective from July 1, 1997.

In September 1999, the veteran sought an increased rating for 
his service-connected bilateral plantar fasciitis.  

At the VA medical examination in December 1999, the veteran 
complained of intermittent pain of the feet that was made 
worse by prolonged standing.  No current use of medications 
was noted.  It was noted that the veteran was employed as a 
policeman.  Clinical evaluation showed a normal range of 
motion of the feet and ankles, without crepitus.  Sensation 
was intact to pinprick and light touch over the dermatomes of 
his feet and ankles.  Deep tendon reflexes were present at 
the Achilles tendon.  There was no edema or erythema of the 
feet; no bony or soft tissue abnormalities were present.  
There was some pain on palpation of the os calcis, 
bilaterally, and of the plantar surface of the arch, 
bilaterally.  His gait was found to be completely non-
antalgic without the use of any assistive device; there was 
no limp.  X-rays were noted to have been completed in prior 
years and no reason was presented to obtain further 
radiographs.  The assessment was pain of the feet.

By its rating decision of February 2000, the RO denied 
entitlement to more than a 0 percent rating for the veteran's 
bilateral plantar fasciitis under DC 5299-5284.

Received by the RO in August 2000 were records of VA 
outpatient medical treatment.  Such records, in pertinent 
part, reveal that the veteran was seen in April 1999 for 
chronic plantar fasciitis, for which orthotics had been 
prescribed.  He was also evaluated in April 1999 for a 
complaint of chronic heel pain.  It was noted that VA insoles 
were in use.  Clinically, there was no evidence of thrombotic 
thrombocytopenic purpura or erythema.  The diagnosis was 
plantar fasciitis.

Received by the RO in June 2001 were medical records from the 
Beaufort Naval Hospital.  The records reflect that the 
veteran was seen in November 2000 with complaints of foot 
pain, left greater than right.  At that time, he reported 
that his first step after awakening in the morning produced 
increased pain.  Surgical intervention was suggested.

The April 2002 VA examination indicates that the veteran 
complained of chronic foot pain.  He stated that he was given 
the diagnosis of plantar fasciitis in the mid-1990s while he 
was in service.  There was no specific injury or incident 
that led to his problem.  It was noted that the veteran was 
treated with orthotics, and used good walking shoes.  The 
veteran stated that walking was bad for his feet.  On 
examination, the feet appeared fully normal without any 
swelling, redness, or signs of active inflammation.  There 
was a complaint of significant tenderness with palpation of 
the proximal plantar fascia on each side.  Range of motion in 
each foot was normal, with dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees on each side.  The diagnosis 
was continued symptoms of plantar fasciitis.

By rating action in July 2002, the RO increased the schedular 
evaluation for the veteran's bilateral plantar fasciitis from 
0 percent to 10 percent, effective from April 16, 2002.  The 
10 percent rating was assigned pursuant to Diagnostic Code 
5276.

In a November 2002 Board decision, the veteran was granted a 
10 percent evaluation for service-connected bilateral plantar 
fasciitis for the period prior to August 16, 2002.  This 
decision was based on the degree of pain experienced by the 
veteran, in conjunction with the Deluca case.  That decision 
deferred the issue of entitlement to an increased rating from 
April 16, 2002.

In November 2003, the Board remanded the issue of entitlement 
to an increased rating from April 16, 2002, for the veteran 
to undergo a new VA examination. 

The March 2004 VA examination indicates that the veteran 
complained of increased pain first thing in the morning, with 
pain slowly worsening toward the end of the day.  He used 
foam inserts in his shoes, and good walking shoes.  On 
examination, the veteran rose from the chair with slight 
hesitation, but had normal gait and posture.  His feet had 
low arches, but were not flat.  The Achilles were aligned 
normally, and there were no visible abnormalities of the 
feet.  There were no calluses, no edema, and no redness or 
other deformity.  He reported tenderness with squeezing both 
sides of the feet to the middle, with firm palpation in the 
proximal plantar fascia, but not elsewhere.  There was no 
objective evidence of any pain on palpation or motion, and 
there was no evidence of abnormal weight bearing.  

Barefoot walking appeared normal, shoe bottoms were evenly 
worn, though they were relatively new shoes and did not show 
very much wear at the time.  There was no marked pronation 
and no forward displacement of the Achilles tendon.  The toes 
aligned normally, there was no shortened plantar fascia, 
dorsiflexion was normal to 20 degrees on each side, and 
plantar flexion was to 45 degrees on each foot.  There were 
no hammertoes and no scarring.  Early morning pain did 
briefly impair his motion and gait, but that resolved 
relatively quickly with moving around the house.  There was 
no apparent incoordination, though the veteran did relate 
that he had frequent "partial trips" while walking and felt 
as if his ankles were weak.  The examiner noted that the 
ankle joints were stable in all planes.  It was noted that 
all above joints had no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  X-rays showed bilateral superior and inferior calcaneal 
spurs, and very early left first metatarsal head bunion.  The 
diagnosis was normal examination of both feet, but with 
history consistent with a diagnosis of plantar fasciitis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

There are no rating criteria specifically for plantar 
fasciitis, so it is rated under a closely analogous code, in 
this case, the code for acquired flatfoot.  38 C.F.R. § 4.20 
(2004).  The RO has assigned a 10 percent rating for the 
veteran's bilateral plantar fasciitis in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  
Under this regulatory provision, bilateral flatfoot that is 
mild with symptoms relieved by a built-up shoe or arch 
support warrants a 0 percent evaluation.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, 
bilateral or unilateral.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabled for 
bilateral plantar fasciitis.  The March 2004 VA examination 
indicates that the veteran had normal gait and posture, no 
visible abnormalities of the feet, no calluses, no edema, no 
redness, no deformity, no objective evidence of any pain on 
palpation or motion, no abnormal weight bearing, normal 
barefoot walking, no marked pronation, no forward 
displacement of the Achilles tendon, normal toe alignment, 
normal range of motion, and no apparent incoordination.  The 
veteran reported early morning pain and the feeling of weak 
ankles, although the ankles were stable on examination.  X-
ray showed bilateral superior and inferior calcaneal spurs, 
and very early left first metatarsal head bunion.  

The diagnosis was normal examination of both feet, but with 
history consistent with a diagnosis of plantar fasciitis.  
Therefore, the evidence shows that the veteran has pain on 
manipulation and use of both feet, with a diagnosis of 
bilateral plantar fasciitis.  However, the medical evidence 
of record does not show any marked deformity, characteristic 
callosities, or severe disability in either foot such that a 
30 percent rating would be warranted under Diagnostic Code 
5276. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased evaluation for bilateral plantar 
fasciitis is denied.



	                        
____________________________________________
KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


